Citation Nr: 1038620	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  08-13 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

1.  Entitlement to service connection for bilateral plantar 
fasciitis, including left abductor hallucis tendinitis.

2.  Entitlement to service connection for left foot degenerative 
joint disease of the first metatarsophalangeal joint (hallux 
rigidus) and post traumatic changes at the tip of the first 
distal phalanx (left foot disability).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

M. Young


INTRODUCTION

The appellant had periods of active duty for training (ADT) and 
inactive duty for training (IDT) in the Army Reserve, including 
periods of ADT from August 1986 to April 1997 and February 1, 
2002 to February 16, 2002.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in San 
Juan, Puerto Rico.  In April 2010, the Board remanded the matters 
for additional development.  With respect to such development, 
the Board finds that there is substantial compliance with the 
April 2010 remand orders and no further action is necessary in 
this regard.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) 
(remand not required under Stegall v. West, 11 Vet. App. 268 
(1998), where the Board's remand instructions were substantially 
complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

At a VA compensation examination concerning the appellant's 
bilateral foot disorder, the appellant reported a worsening of 
his service-connected left ankle disability.  As this is 
construed as a claim for an increased rating, the matter is 
REFERRED to the RO for appropriate action.


FINDINGS OF FACT

1.  A preponderance of the evidence is against a finding that the 
appellant has bilateral plantar fasciitis, including left 
abductor hallucis tendinitis that is related to service.

2.  Affording the appellant the benefit of the doubt, left foot 
degenerative joint disease of the first metatarsophalangeal joint 
(hallux rigidus) and post traumatic changes at the tip of the 
first distal phalanx is related to the appellant's period of 
active duty for training.


CONCLUSIONS OF LAW

1.  Bilateral plantar fasciitis, including left abductor hallucis 
tendinitis was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.6(a), 3.159, 3.303 (2010).

2.  Left foot degenerative joint disease of the first 
metatarsophalangeal joint (hallux rigidus) and post traumatic 
changes at the tip of the first distal phalanx was incurred in 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.6(a), 3.159, 3.303, 3.307, 3.309 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A, (West 2002); 38 C.F.R. § 3.159 (2010).

In correspondence dated May 2007 the appellant was provided with 
the information and evidence necessary to substantiate his 
claims.  Specifically, the RO notified the appellant of the 
information and evidence that VA would seek to provide and the 
information and evidence that he was expected to provide.  The RO 
satisfied its duty to notify the appellant under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2009).  VA informed 
him that it would make reasonable efforts to help him get 
evidence necessary to support his claims, particularly, medical 
records, if he gave VA enough information about such records so 
that VA could request them from the person or agency that had 
them.  In that same correspondence and in August 2009 the RO 
specifically notified the appellant of the process by which 
initial disability ratings and effective dates are established.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

There is no indication that any additional action is needed to 
comply with the duty to assist the appellant.  The RO has 
obtained copies of the service treatment records, including the 
appellant's reports of medical examination and medical history.  
A Statement of Medical Examination and Duty Status dated in 
February 2002 is also of record.  On VA Form 9 dated in May 2008, 
the appellant stated that he distrusted VA doctors and would 
submit private treatment records to support his claim.  However, 
subsequent to that statement, no private records have been 
received.  The Board notes that "[T]he duty to assist is not 
always a one-way street.  If an appellant wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Pursuant to the Board remand of this matter, the 
appellant had a VA medical examination.  Given these facts, it 
appears that all available records have been obtained.  There is 
no further assistance that would be reasonably likely to assist 
the appellant in substantiating his claims.  38 U.S.C.A. § 
5103A(a)(2). 

II.  Service Connection Claims

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. § 
3.303.  If a condition noted during service is not determined to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service connection.  
38 C.F.R. § 3.303(b).  Service connection may also be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For certain 
chronic diseases, such as arthritis, a presumption of service 
connection arises if the disease is manifested to a degree of 10 
percent within a year following discharge from service.  38 
C.F.R. § 3.307, 3.309.  Establishing service connection generally 
requires medical or, in certain circumstances, lay evidence of 
(1) a current disability; (2) an in-service incurrence or 
aggravation of a disease or injury; and (3) a nexus between the 
claimed in- service disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A service 
connection claim must be accompanied by evidence which 
establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

The term "active military service" includes active duty, any 
period of active duty for training during which the individual 
concerned was disabled or died from a disease or injury incurred 
or aggravated in line of duty, and any period of inactive duty 
for training during which the individual concerned was disabled 
or died from an injury incurred or aggravated in line of duty or 
from an acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident which occurred during such training.  38 
C.F.R. § 3.6(a).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  
When there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the matter, 
the benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "[appellant] need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Appellant asserts that while on active duty in 1998 he 
injured his feet in military service when he was running and fell 
over his left ankle.  He went to "sick-call" where he was 
treated with a removable cast and he was profiled.  In addition, 
in February 2002 he fell in a hole and injured his left ankle and 
was treated with a long immobilizer down to his left big toe.  

The evidence in this case, includes service treatment records 
that show that in December 1996 the appellant complained that he 
had left foot pain for one week.  The assessment was left foot 
pain.  In January 1997 he received an assessment of bilateral 
plantar fasciitis upon complaints that his feet hurt.  In March 
1997 the appellant was seen at the orthopedic/podiatry clinic 
complaining that "my foot is worse than yesterday."  The 
assessment was unrelieved plantar fasciitis.  In February 2002 
during active duty training the appellant sustained an injury to 
his left ankle and foot.  It was noted in a February 11, 2002 
medical record that his foot was swollen and tender to touch.  X-
rays showed moderate degenerative joint disease (DJD) of the 
first metatarso (MTT) phalangeal joint.  There was no fracture or 
destructive bony lesion identified.  In a February 2002 statement 
by JGM, a fellow reservist, he indicated that he saw the 
appellant fall in a hole and when he asked the appellant how he 
felt, he was told that he had pain in his ankle and foot.

Following his period of active duty training, the appellant had a 
VA assessment in December 2002, which indicated he had problems 
with left foot first MTT phalangeal and distal phalanx (DIP) 
joint DJD and left abductor hallucis tendinitis.  It was also 
indicated that the appellant had left heel decreased. sensation 
that could be suggestive of a tarsal tunnel syndrome but tinnel 
was negative and not bothersome.  X-rays showed degenerative 
changes at the first MTT phalangeal joint with osteophyte 
formation and sclerosis.  There was also irregularity at the tuft 
of the first digit DIP, probably secondary to trauma.  No new 
fractures were identified and incidentally calcaneal spur was 
observed.  The impression was post traumatic changes at the tip 
of the first DIP, degenerative changes in the first MTT 
phalangeal joint and calcaneal spur.  VA Medical Center (MC) 
physical therapy progress note dated in February 2003 indicates 
the appellant has active problems of "left foot first toe MTT 
DJD" and "left foot first toe pain."  The clinical history 
noted at that time reveal the appellant suffered trauma to his 
left foot one year prior when he fell from fifteen feet with 
subsequent swelling and bruising requiring crutches for 
ambulation.  At that time the appellant referred to left foot 
first toe pain when he performed toe dorsiflexion, plantar 
flexion and abduction and when he would run.

A medical record from podiatry/orthopedic clinic dated in January 
2004 indicate the appellant was status post left foot/ankle 
injury in February 2002 and was complaining of chronic foot pain 
with walking.  In a written statement associated with the 
appellant's May 2008 substantive appeal, he indicated that his 
feet have been hurting him since his period of active duty 
service.  In an April 2009 VA examination report it was noted 
that the appellant's gait was antalgic and he limped from the 
left foot.  It was also noted that there was no abnormal shoe-
wearing.

The appellant had a VA examination in May 2010.  The examiner 
noted that the claims folder and service medical records were 
reviewed.  Following examination the examiner diagnosed the 
appellant with bilateral foot plantar fasciitis, left foot 
moderate DJD of the first MTT phalangeal joint (hallux rigidus) 
and post traumatic changes at the tip of the first DIP by x-rays 
of the left foot, and left abductor hallucis tendinitis.  The 
examiner opined that the diagnosed right and left foot plantar 
fasciitis, and left abductor hallucis tendinitis is not at least 
as likely as not etiologically related to service, namely the 
1997 complaints of foot pain and the February 2002 injury 
involving the left ankle and foot.  The examiner's rationale was 
that although the appellant was diagnosed with bilateral feet 
plantar fasciitis in service in 1997, there is no evidence of 
treatment for bilateral feet plantar fasciitis up to several 
years after his first discharge in service pointing to that 
condition, which was acute and transitory and resolved with 
military treatment given.  Therefore, chronicity of the condition 
is not established.  Furthermore, the February 2002 military 
medical record is silent for a bilateral plantar fasciitis 
condition.  With respect to the left abductor hallucis tendinitis 
the service medical records are silent towards this condition.  
The condition was diagnosed at VAMC years after the in-service 
incident in 2002; therefore, it is unrelated to service.  

The examiner further opined that the diagnosed left foot moderate 
DJD of the first MTT phalangeal joint (hallux rigidus) and post 
trauma changes at the tip of the first DIP by x-rays of the left 
foot is at least as likely as not related to the event in service 
in February 2002 involving the left ankle and foot.  The 
examiner's rational was that with evidence of trauma to the left 
foot and x-rays of the great toe, with findings of post traumatic 
changes at the tip of the first DIP and DJD, points out that 
radiographic findings and known trauma of the left foot gives the 
benefit of the doubt in favor of the appellant with respect to 
the left great toe and left foot conditions diagnosed and treated 
at VA less than a year after the event in service.  

Considering the evidence in this case, the Board finds that 
service connection for the diagnosed right and left foot plantar 
fasciitis, and left abductor hallucis tendinitis is not 
warranted.  VA examiner in May 2010 opined that the diagnosed 
right and left foot plantar fasciitis, and left abductor hallucis 
tendinitis is not at least as likely as not etiologically related 
to service.  The Board assigns high probative value to this 
opinion as the examiner conducted a thorough review of the claims 
folder, interviewed the appellant to obtain a medical history, 
conducted a detailed physical examination, and provided a 
rationale for his opinion.  In addition, there is no indication 
that the examiner was not aware of the appellant's past medical 
history or that any relevant fact was misstated.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. 
Nicholson, 21 Vet. App. 120 (2007) (noting that a medical opinion 
must describe the disability in sufficient detail so the Board 
can make a fully informed evaluation of the disability).  
Furthermore, the record contains no evidence or opinions contrary 
to the May 2010 VA examiner's opinion.  The Board notes that when 
assessing the probative value of a medical opinion, the access to 
claims folder and the thoroughness and detail of the opinion must 
be considered.  The opinion is considered probative if it is 
definitive and supported by detailed rationale.  See Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion that 
contains only data and conclusions is not entitled to any weight.  
Further, a review of the claims folder cannot compensate for lack 
of the reasoned analysis required in a medical opinion, which is 
where most of the probative value of a medical opinion comes 
from.  "It is the factually accurate, fully articulated, sound 
reasoning for the conclusion, not the mere fact that the claims 
folder was reviewed, that contributes probative value to a 
medical opinion."  See Nieves- Rodriguez v. Peake, 22 Vet. App. 
295, 304 (2008).

It is acknowledged that the appellant is competent to report 
observable symptoms such as foot pain and discomfort.  Layno v. 
Brown, 6 Vet. App. 465 (1994).  A lay witness is competent to 
testify as to the occurrence of an in-service injury or incident 
where such issue is factual in nature.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  In some cases, lay evidence will also 
be competent and credible on the issues of diagnosis and 
etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed. Cir. 2007); see also Robinson v. Shinseki, 557 F.3d 1355 
(Fed. Cir. 2009) (non-precedential).  Specifically, lay evidence 
may be competent and sufficient to establish a diagnosis where 
(1) a layperson is competent to identify the medical condition, 
(2) the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional.  Jandreau, 
492 F.3d at 1377; see also Davidson v, 581 F.3d 1313.  A 
layperson is competent to identify a medical condition where the 
condition may be diagnosed by its unique and readily identifiable 
features.  Barr, 21 Vet. App. at 307 (2007).  Additionally, where 
symptoms are capable of lay observation, a lay witness is 
competent to testify to a lack of symptoms prior to service, 
continuity of symptoms after in-service injury or disease, and 
receipt of medical treatment for such symptoms.  See Layno, 6 
Vet. App. at 469-71.

Furthermore, lay evidence concerning continuity of symptoms after 
service, if credible, is ultimately competent, regardless of the 
lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  The evidence shows that 
bilateral plantar fasciitis was present during the appellant's 
period of ADT in 1997.  Following that period there is no record 
of complaints, treatment or diagnoses of any foot disorders until 
the appellant's period of ADT in February 2002 when he injured 
his ankle and foot.  Evaluation of the feet in December 2002 
revealed left foot problems including left abductor hallucis 
tendinitis but not bilateral plantar fasciitis.  There is no 
evidence in the record of complaints or treatment for bilateral 
plantar fasciitis since 1997, until examination by VA in 2010 
where the appellant described symptoms of the disorder.  Evidence 
of a prolonged period without medical complaint, and the amount 
of time that elapsed since military service, can be considered as 
evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  Here, the Appellant's credibility is 
diminished by the lack of complaints and treatment concerning the 
claimed bilateral plantar fasciitis for many years following ADT.  
In addition, the appellant's statements, to the extent that he 
argues continuity of symptomatology, are outweighed by VA 
examiner's comments, which indicate that the lack of treatment 
for bilateral plantar fasciitis for years after the appellant's 
first discharge is indicative of an acute and transitory disorder 
that resolved with treatment provided during service.  With 
respect to the left abductor hallucis tendinitis, while diagnosed 
in 2002, this disorder was not shown in service treatment 
records.  VA examiner in the highly probative medical examination 
report referred to above opined that such disorder is unrelated 
to the appellant's period of military service.  Accordingly, 
service connection for right and left foot plantar fasciitis and 
left abductor hallucis tendinitis is denied.

While the Board has found that service connection for right and 
left foot plantar fasciitis, and left abductor hallucis 
tendinitis is not warranted, service connection for left foot 
degenerative joint disease of the first metatarsophalangeal joint 
(hallux rigidus) and post traumatic changes at the tip of the 
first distal phalanx is warranted.

In this instance, the competent, credible evidence of record 
links a current diagnosis of left foot degenerative joint disease 
of the first metatarsophalangeal joint (hallux rigidus) and post 
traumatic changes at the tip of the first distal phalanx to 
service.  VA examiner opined that left foot degenerative joint 
disease of the first metatarsophalangeal joint (hallux rigidus) 
and post traumatic changes at the tip of the first distal phalanx 
is at least as likely as not related to the event in service in 
February 2002 involving the left ankle and foot.  VA examiner 
found that there was evidence of trauma to the left foot and x-
rays of the great toe with findings of post traumatic changes at 
the tip of the first DIP and DJD, which was diagnosed and treated 
at VA less than a year after the February 2002 in service 
incident.

Affording the appellant the benefit of the doubt, left foot 
degenerative joint disease of the first metatarsophalangeal joint 
(hallux rigidus) and post traumatic changes at the tip of the 
first distal phalanx is related to the appellant's period of 
active duty for training.  Accordingly, service connection for 
this left foot disability is granted.





ORDER

Service connection for bilateral plantar fasciitis, including 
left abductor hallucis tendinitis is denied.

Service connection for left foot degenerative joint disease of 
the first metatarsophalangeal joint (hallux rigidus) and post 
traumatic changes at the tip of the first distal phalanx is 
granted.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


